
	
		II
		Calendar No. 113
		110th CONGRESS
		1st Session
		S. 442
		[Report No. 110–51]
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Durbin (for himself,
			 Mr. Specter, Mr. Leahy, Mr.
			 Smith, Mr. Kerry,
			 Ms. Collins, Ms. Landrieu, Ms.
			 Snowe, Mr. Biden,
			 Mr. Cochran, Mr. Kennedy, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Schumer, Mr. Whitehouse, Mr.
			 Coleman, Mr. Kohl, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			April 10, 2007
			Reported by Mr. Leahy,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To provide for loan repayment for prosecutors and public
		  defenders.
	
	
		1.Short titleThis Act may be cited as the
			 John R. Justice Prosecutors and
			 Defenders Incentive Act of 2007.
		2.Loan repayment for
			 prosecutors and defendersTitle I of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42
			 U.S.C. 3711 et seq.) is amended by adding at the end the
			 following:
			
				JJLoan repayment
				for prosecutors and public defenders
					3111.Grant
				authorization
						(a)PurposeThe
				purpose of this section is to encourage qualified individuals to enter and
				continue employment as prosecutors and public defenders.
						(b)DefinitionsIn
				this section:
							(1)ProsecutorThe
				term prosecutor means a full-time employee of a State or local
				agency who—
								(A)is continually
				licensed to practice law; and
								(B)prosecutes
				criminal or juvenile
				delinquency cases at the State or local
				levellevel (including supervision, education, or
				training of other persons prosecuting such cases).
								(2)Public
				defenderThe term public defender means an attorney
				who—
								(A)is continually
				licensed to practice law; and
								(B)is—
									(i)a full-time
				employee of a State or local agency or a nonprofit organization operating under
				a contract with a State or unit of local government, that provides legal
				representation to indigent persons in criminal cases; or
									(i)a full-time employee of a
				State or local agency who provides legal representation to indigent persons in
				criminal or juvenile delinquency cases (including supervision, education, or
				training of other persons providing such representation);
									(ii)a full-time employee of
				a nonprofit organization operating under a contract with a State or unit of
				local government, who devotes substantially all of his or her full-time
				employment to providing legal representation to indigent persons in criminal or
				juvenile delinquency cases, (including supervision, education, or training of
				other persons providing such representation); or
									(ii)(iii) employed as a full-time
				Federal defender attorney in a defender organization established pursuant to
				subsection (g) of section 3006A of title 18, United States Code, that provides
				legal representation to indigent persons in criminal
				or juvenile
				delinquency cases.
									(3)Student
				loanThe term student loan means—
								(A)a loan made,
				insured, or guaranteed under part B of title IV of the
				Higher Education Act of 1965
				(20 U.S.C.
				1071 et seq.);
								(B)a loan made under
				part D or E of title IV of the Higher Education
				Act of 1965 (20 U.S.C. 1087a et seq. and 1087aa
				et seq.); and
								(C)a loan made under
				section 428C or 455(g) of the Higher Education
				Act of 1965 (20 U.S.C. 1078–3 and 1087e(g)) to
				the extent that such loan was used to repay a Federal Direct Stafford Loan, a
				Federal Direct Unsubsidized Stafford Loan, or a loan made under section 428 or
				428H of such Act.
								(c)Program
				authorizedThe Attorney General shall establish a program by
				which the Department of Justice shall assume the obligation to repay a student
				loan, by direct payments on behalf of a borrower to the holder of such loan, in
				accordance with subsection (d), for any borrower who—
							(1)is employed as a
				prosecutor or public defender; and
							(2)is not in default
				on a loan for which the borrower seeks forgiveness.
							(d)Terms of
				agreement
							(1)In
				generalTo be eligible to receive repayment benefits under
				subsection (c), a borrower shall enter into a written agreement that specifies
				that—
								(A)the borrower will
				remain employed as a prosecutor or public defender for a required period of
				service of not less than 3 years, unless involuntarily separated from that
				employment;
								(B)if the borrower
				is involuntarily separated from employment on account of misconduct, or
				voluntarily separates from employment, before the end of the period specified
				in the agreement, the borrower will repay the Attorney General the amount of
				any benefits received by such employee under this section;
								(C)if the borrower
				is required to repay an amount to the Attorney General under subparagraph (B)
				and fails to repay such amount, a sum equal to that amount shall be recoverable
				by the Federal Government from the employee (or such employee’s estate, if
				applicable) by such methods as are provided by law for the recovery of amounts
				owed to the Federal Government;
								(D)the Attorney
				General may waive, in whole or in part, a right of recovery under this
				subsection if it is shown that recovery would be against equity and good
				conscience or against the public interest; and
								(E)the Attorney
				General shall make student loan payments under this section for the period of
				the agreement, subject to the availability of appropriations.
								(2)Repayments
								(A)In
				generalAny amount repaid by, or recovered from, an individual or
				the estate of an individual under this subsection shall be credited to the
				appropriation account from which the amount involved was originally
				paid.
								(B)MergerAny
				amount credited under subparagraph (A) shall be merged with other sums in such
				account and shall be available for the same purposes and period, and subject to
				the same limitations, if any, as the sums with which the amount was
				merged.
								(3)Limitations
								(A)Student loan
				payment amountStudent loan repayments made by the Attorney
				General under this section shall be made subject to such terms, limitations, or
				conditions as may be mutually agreed upon by the borrower and the Attorney
				General in an agreement under paragraph (1), except that the amount paid by the
				Attorney General under this section shall not exceed—
									(i)$10,000 for any
				borrower in any calendar year; or
									(ii)an aggregate
				total of $60,000 in the case of any borrower.
									(B)Beginning of
				paymentsNothing in this section shall authorize the Attorney
				General to pay any amount to reimburse a borrower for any repayments made by
				such borrower prior to the date on which the Attorney General entered into an
				agreement with the borrower under this subsection.
								(e)Additional
				agreements
							(1)In
				generalOn completion of the required period of service under an
				agreement under subsection (d), the borrower and the Attorney General may,
				subject to paragraph (2), enter into an additional agreement in accordance with
				subsection (d).
							(2)TermAn
				agreement entered into under paragraph (1) may require the borrower to remain
				employed as a prosecutor or public defender for less than 3 years.
							(f)Award basis;
				priority
							(1)Award
				basisSubject to paragraph (2), the Attorney General shall
				provide repayment benefits under this section on a first-come, first-served
				basis, and subject to the availability of appropriations.
							(2)PriorityThe
				Attorney General shall give priority in providing repayment benefits under this
				section in any fiscal year to a borrower who—
							(f)Award basis;
				priority
							(1)Award
				basisSubject to paragraph (2), the Attorney General shall
				provide repayment benefits under this section—
								(A)giving priority to
				borrowers who have the least ability to repay their loans, except that the
				Attorney General shall determine a fair allocation of repayment benefits among
				prosecutors and public defenders, and among employing entities nationwide;
				and
								(B)subject to the
				availability of appropriations.
								(2)PriorityThe
				Attorney General shall give priority in providing repayment benefits under this
				section in any fiscal year to a borrower who—
								(A)received
				repayment benefits under this section during the preceding fiscal year;
				and
								(B)has completed
				less than 3 years of the first required period of service specified for the
				borrower in an agreement entered into under subsection (d).
								(g)RegulationsThe
				Attorney General is authorized to issue such regulations as may be necessary to
				carry out the provisions of this section.
						(h)StudyNot
				later than 1 year after the date of enactment of this section, the Government
				Accountability Office shall study and report to Congress on the impact of law
				school accreditation requirements and other factors on law school costs and
				access, including the impact of such requirements on racial and ethnic
				minorities.
						(h)(i)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $25,000,000 for fiscal year 2008 and such sums as may be
				necessary for each succeeding fiscal
				year.
							.
		
	
		April 10, 2007
		Reported with amendments
	
